11Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 2, 4, 9, 16-21, 24-25, 42, 44, 50, 67, 70, 72, 76-77, and 87 are all the claims.
2.	Claims 4, 9, 16-21, 24-25, 42, 44, 50, 67, 70, 77, and 87 are amended by way of Examiner’s Amendment set forth below to correct minor typographical errors.
3.	Claims 2, 4, 9, 16-21, 24-25, 42, 44, 50, 67, 70, 72, 76-77 and 87 are under examination.

EXAMINER’S AMENDMENT
4.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kristin McNamara on 11/8/2021. The additional amendments are introduced to correct minor informalities.

Claim 4 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
Claim 9 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
Claim 16 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
Claim 17 (Currently amended) at line 1, insert “The bispecific antibody of claim 16”.
Claim 18 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
Claim 19 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
Claim 20 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
Claim 21 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
Claim 24 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
Claim 25 (Currently amended) at line 1, insert “The bispecific antibody of claim 24, wherein the bispecific antibody”.
Claim 42 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
The bispecific antibody of claim 2”.
Claim 50 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
Claim 67 (Currently amended) at line 1, insert “
Claim 70 (Currently amended) at line 1, insert “The bispecific antibody of claim 2”.
Claim 77 (Currently amended) at line 1, delete the insertion of “the bispecific antibody”, and 
at line 4, insert “the bispecific antibody”.
Claim 87 (Currently amended) at line 4, insert “the bispecific antibody”, and 
at line 7, delete the insertion of “the bispecific antibody”.

REASONS FOR ALLOWANCE
5.	The following is an examiner’s statement of reasons for allowance: 
a) the combination of half antibodies comprising the anti-K11 VH CDR1-3 and VL CDR1-3 with the anti-K48 VH CDR1-3 and VL CDR1-3 are free from the art and nonobvious. The anti-K48 half antibody comprising VH CDR1-3 and VL CDR1-3 is free from the art. The anti-K11 and anti-K48 antibody combination corresponding VH/VL CDR1-3, VH/VL and heavy and light chains are free from the art. The anti-K11 and anti-K48 antibody combination corresponding VH/VL CDR1-3, VH/VL and heavy and light chains are enabled by the specification.
b) Claims 4, 9, 16-21, 24-25, 42, 44, 50, 67, and 70 are amended to correct a minor typographical error entered by way of the Examiner’s Amendment in the Notice of Allowance of 10/26/2021.
c) Claims 77 and 87 are amended to clarify to which lines the amendment is to be made and to delete the error with respect to lines 1 and 7 for Claims 77 and 87, respectively. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	Claims 2, 4, 9, 16-21, 24-25, 42, 44, 50, 67, 70, 72, 76-77 and 87 are allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883. The examiner can normally be reached Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LYNN ANNE BRISTOL
Primary Examiner
Art Unit 1643



/LYNN A BRISTOL/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        
 Of